Motion by defendant to dismiss appeal allowed 4 February 1999. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 denied 4 February 1999.
This Court Ex mero moto grants a writ of certiorari for one issue based on the dissenting opinion in the Court of Appeals: Whether the *92Court of Appeals erred by affirming the trial court’s dismissal of plaintiffs’ claim in view of the trial court’s failure to address whether George W. Brown, Jr: acted within the scope of his authority when he executed the two notes.
By order of the Court in Conference, this 4th day of February, 1999.